 
Exhibit 10.1
   
RESEARCH/MANUFACTURING AGREEMENT


THIS RESEARCH/MANUFACTURING AGREEMENT (“Agreement”), effective as of the last
date of signature by the parties below (“Effective Date”), is by and between
Schering Corporation, acting through its Schering-Plough Research Institute
division, 2000 Galloping Hill Road, Kenilworth, New Jersey 07033-0539
(hereinafter “SPRI”); and Albany Molecular Research, Inc., 21 Corporate Circle,
Albany, New York 12203-5154 (together with its subsidiaries and affiliates
hereinafter collectively referred to as “AMRI”).


WHEREAS, SPRI is engaged in the development of pharmaceutical products; and,


WHEREAS, AMRI is engaged in the business of providing synthetic chemical
research and analysis, chemistry consulting, medicinal chemical synthesis,
computational chemistry services, manufacturing of specialty chemical products,
process development, cGMP synthesis, analytical method development, validation
and release testing, stability studies, and related services, and undertakes
such as an independent company, understanding that neither AMRI nor its
employees nor agents shall be considered an employee of SPRI; nor a participant
in any programs, insurance or other benefits extended to SPRI’s employees; and,


WHEREAS, AMRI hereby represents and warrants to SPRI that this undertaking does
not conflict with its duties and obligations under any other agreement to which
it is a party, including any agreement with any other company or institution or
any policies applicable to them; and,


WHEREAS, SPRI proposes to engage AMRI for the specific purpose of providing
chemical research, analysis, manufacturing of specialty chemical products or
related services which AMRI may offer on a project-by-project basis.


NOW, THEREFORE, IT IS AGREED AS FOLLOWS:


A.
AMRI Services:

 
 
1.
SPRI may engage AMRI to perform chemistry services, which may include
consulting, chemical synthesis, chemical process research, analytical methods
development, validation or release testing, and other related services
(collectively, the “Services”) in connection with one or more projects (each a
“Project” and collectively, the “Projects”) during the Term (as hereinafter
defined) as mutually agreed by the Parties from time to time pursuant to one or
more written Research Project Appendices in the form of Appendix 1 attached
hereto (each a “Research Project Appendix” and collectively, the “Research
Project Appendices”).  AMRI shall not commence work on any Project or provide
any Services until the parties enter into a Research Project Appendix, which
will set forth (i) the Services to be performed by AMRI (including deliverables
to be provided to SPRI in connection therewith), (ii) the timing for the Project
(including relevant deadlines and delivery dates for deliverables), (iii) the
cost and payment schedule with respect to such Services, (iv) any individuals
designated to have management responsibility for the Project or otherwise
required to perform the Services, and (v) to the extent necessary and
appropriate, additional provisions applicable to the Services to be provided
pursuant to the Research Project Appendix which shall not be inconsistent with
the terms of this Agreement and which are not otherwise set forth in this
Agreement.  Any terms or conditions included in a Research Project Appendix
other than those described in this Section A.1. shall be deemed to conflict with
this Agreement and shall have no force or effect.  References in this Agreement
to this “Agreement” shall be deemed to include any Research Project Appendix
entered into pursuant hereto, subject to the preceding sentence.  The parties
expressly agree that the terms hereof cannot be altered by course of dealings.

 
1

--------------------------------------------------------------------------------


 
 
2.
Anything to the contrary contained in this Agreement notwithstanding, AMRI
acknowledges and agrees that there is no minimum number of Projects for which
SPRI is obligated to engage the services of AMRI and this Agreement shall not be
construed as limiting in any way SPRI’s right to contract for any services with
any other party.

 
 
3.
In no event shall this Agreement be construed as obligating SPRI to pay any
amounts for Services performed under this Agreement unless (i) SPRI actually
engages AMRI to perform Services pursuant to this Agreement, (ii) such
engagement is evidenced by a Research Project Appendix in the form of Appendix 1
entered into pursuant to this Agreement by the parties prior to the commencement
of any such engagement, and (iii) AMRI complies with the procedures set forth in
Section F.2. herein.  AMRI acknowledges and agrees that verbal authorization or
instructions from SPRI or any of its affiliates to commence work or Services
shall not be sufficient and shall have no force or effect and that any work or
Services performed by AMRI prior to execution by the parties of a Research
Project Appendix for the engagement shall be at the sole risk and expense of
AMRI.  The parties expressly agree that this provision cannot be altered by
course of dealings.



 
4.
SPRI will define and the parties shall mutually agree upon the parameter of the
Projects and define the time frame in which the Services are to be provided as
requested.  Such Projects shall include, but not be limited to, the following:



 
a)
Product Development Assistance:  AMRI shall be available to SPRI to advise on
design and synthesis of organic compounds, to perform process chemistry and
analytical services, and/or to complete the manufacture of organic compounds,
subject to mutually acceptable Research Project Appendices governing the
requested projects.  Such Research Project Appendices will specify the work to
be undertaken, the conditions and timing under which work is to be completed,
and the amount of AMRI’s compensation.



 
b)
Technical Assistance:  AMRI shall be available to SPRI to perform synthetic
chemical research, medicinal chemistry, process development, and process
optimization studies.  The chemistry and scope of work is to be defined under
mutual agreement between AMRI and SPRI.



 
c)
Technical Consultations:  AMRI shall be available to SPRI at such times as are
requested by SPRI for technical consultations with SPRI’s Research and
Development personnel via telephone.  AMRI shall be available for consultation
at mutually agreed upon sites, provided that the extent of this activity will be
set by mutual agreement of SPRI and AMRI.  SPRI shall reimburse AMRI for
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]

 
2

--------------------------------------------------------------------------------


 
[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 01].


B.
Specific Duties of AMRI:



 
1.
In assuming responsibility for undertaking this Agreement, AMRI will:



 
a)
Perform chemistry consulting, computational services, synthetic chemical
research, medicinal chemistry, process development and process optimization
studies, and manufacturing of specialty chemicals for any Projects entered into.



 
b)
Provide technical consultation, technical assistance and product development
assistance, as defined, for any Projects entered into.



 
c)
Develop or utilize existing analytical methods which will allow determination of
the identity and quantification of the purity of any compounds delivered.



 
d)
Provide Services and/or compounds as expeditiously as possible.



 
e)
Provide to SPRI Certificates of Analysis to include, as appropriate, elemental
analysis, optical rotation, HPLC analysis, NMR spectra, and an IR spectrum on
any compounds provided.



 
f)
Perform experiments using standard and accepted good laboratory practices and
current Good Manufacturing Practices, techniques, and record keeping procedures,
as appropriate to each project.



 
g)
Interact with SPRI’s scientists as is deemed appropriate in the conduct of a
fully integrated drug discovery project team effort.



 
h)
Interact with and communicate with SPRI, to its satisfaction, and upon all
requests, regarding any Projects.



 
i)
Provide written research reports to SPRI describing the results and including
full experimental procedures, due upon mutually agreed upon interim dates and
upon the completion of individual Projects.



 
j)
Retain experimental records and laboratory notebooks containing experimental
descriptions and data generated from this work for a period of seven (7)
years.  After this time and on request by SPRI, AMRI shall provide to SPRI all
experimental records and laboratory notebooks, or copies thereof, containing
information from the Projects for retention in SPRI’s archives.

 
3

--------------------------------------------------------------------------------


 
C.
SPRI’s Obligations:  SPRI will:



 
1.
Provide research samples, chromatographic information, and appropriate
structural characterization spectra of relevant compounds to AMRI, as agreed to
by SPRI.



 
2.
Provide intermediates to AMRI where (and if) AMRI and SPRI mutually agree to be
appropriate for project conduct and completion.



 
3.
Agree to pay AMRI for the Services to be performed by AMRI as set forth in
Section F.2. herein and agreed upon in the applicable Research Project Appendix.



D.
Confidentiality:



 
1.
With respect to any and all information indicated as being or which reasonably
appears to be or is marked to be confidential, including, but not limited to,
chemical synthesis or process data, proprietary chemicals, preclinical and
clinical data and program results, or any other information or data acquired or
generated by AMRI as a result of this Agreement or from performance of the
Services to be rendered hereunder (“SPRI Confidential Information”), AMRI agrees
that it will not, and will not permit any of its employees, consultants, or
representatives to, use said information other than for the purposes of this
Agreement, it will not, and will not permit any of its employees, consultants,
or representatives to, disclose any of said information to a third party except
as is required pursuant to the purposes of this Agreement, and it will not, and
will not permit any of its employees, consultants, or representatives to,
publish or submit for publication said information without SPRI’s prior
approval.  AMRI shall only disclose SPRI Confidential Information to AMRI’s
employees, consultants or representatives who have entered into written
confidentiality and non-use agreements with AMRI having terms substantially
similar to those set forth in this Agreement.



 
2.
AMRI agrees to utilize all reasonable efforts to create confidentiality
firewalls between different groups of its employees working on different
Projects under this Agreement so that SPRI Confidential Information from one
Project is not disclosed to AMRI employees working on a different Project.



 
3.
AMRI’s obligation with regard to confidential information, which is a Trade
Secret (as defined herein) shall continue at all times from and after the date
of this Agreement, and with regard to confidential information which is not a
Trade Secret, shall continue for a period of five (5) years from the date of
termination of this Agreement.  For purposes of this Agreement, the term “Trade
Secrets” shall mean:  information including, but not limited to, technical or
nontechnical data, a formula pattern, compilation, program, device, method,
technique, drawing, process, financial data, or list of actual or potential
customers or suppliers which:



 
(i)
Derives economic value, actual or potential, from not being generally known to
other persons who can obtain economic value from its disclosure or use; and

 
4

--------------------------------------------------------------------------------


 
 
(ii)
Is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy or confidentiality.



SPRI shall promptly identify the information that SPRI considers Trade Secrets
in order for AMRI to perform the obligations hereunder.  If information is not
designated by SPRI as a Trade Secret upon disclosure, it shall be treated by
AMRI as confidential.


 
4.
The foregoing obligations shall not apply to information which is or lawfully
becomes generally available to the public through no fault of AMRI, which is
lawfully acquired from third parties who have a right to disclose such
information, or which by mutual agreement is released from a confidential
status.



E.
Term and Termination:



 
1.
This Agreement shall commence on the date first set forth above and shall
terminate after three (3) years, unless earlier terminated by either party
hereto (the “Term”).  The Term of this Agreement may be extended by mutual
written agreement of the parties.



 
2.
The representations and warranties contained in this Agreement (including the
recitals hereto), as well as those rights and/or obligations contained in the
terms of this Agreement which by their intent or meaning have validity beyond
the term hereof, including without limitation Sections D, I, and K.3. hereof,
shall survive the expiration or termination of this Agreement.



 
3.
This Agreement may be terminated prior to the expiration of the term only under
the following Conditions:



 
a)
By either party, if the other party materially breaches any of the covenants and
agreements under this Agreement, upon thirty (30) days written notice to the
other party.



 
b)
By SPRI, if AMRI is substantially unable to perform assigned duties hereunder
whether due to sickness, disability or incapacity, or any other reason, upon
thirty (30) days written notice to AMRI.



 
c)
By AMRI, if SPRI fails to pay fees and/or fails to reimburse AMRI for
reimbursable expenses as provided in Section F.2. upon thirty (30) days written
notice to SPRI.



 
d)
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] may terminate this Agreement or any
Project [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] upon written notice to
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] under the [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]:

 
5

--------------------------------------------------------------------------------


 
 
(i)
if [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] desires to terminate the Agreement
or any Project [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] and wind-down any
Projects, [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] shall [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] the then current number of [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] until the total number of [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
have been [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]; or

 
 
(ii)
if [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] desires to terminate the Agreement
or any Project [/*[CONFIDENTIAL TREATMENT REQUESTED]*/], then [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] shall [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] the
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] charges [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] under the [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] as described
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] using the [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/].



[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 02]


 
4.
If any Research Project Appendix entered into prior to the end of the Term shall
have an expiration date after the last day of the Term, then nothwithstanding
the end of the Term set forth in this Section E, this Agreement shall remain in
full force and effect until the expiration of such Research Project Appendix and
references herein to “Term” shall refer to the period ending with the expiration
date of such Research Project Appendix, but only with respect to such Research
Project Appendix and the Services described therein.



F.
Communications and Payments:



 
1.
Communications:  All communications associated with this Agreement shall be by
first class mail or courier, addressed to the respective parties as follows:

 
To AMRI:
Chief Financial Officer
 
Albany Molecular Research, Inc
 
21 Corporate Circle
 
Albany, New York 12203-5154
   
With a copy to:
Director, Contracts, Licensing & Legal Affairs
 
Albany Molecular Research, Inc
 
21 Corporate Circle
 
Albany, New York 12203-5154
   
To SPRI:
Vice President, Chemistry
 
Schering-Plough Research Institute
 
2015 Galloping Hill Road
 
Kenilworth, New Jersey  07033

 
6

--------------------------------------------------------------------------------


 
With a copy to:
Director, Discovery Collaborations
 
Schering-Plough Research Institute
 
2015 Galloping Hill Road
 
Kenilworth, NJ  07033



 
2.
Payments:  In consideration of the Services that are performed by AMRI under
this Agreement, SPRI will pay AMRI at the following [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] for work conducted pursuant to agreed upon [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/]:



 
a)
Fees:  The [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] rate per FTE is outlined in
the table below.  When the total number of FTEs employed under this Agreement
triggers [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] in the applicable FTE rate
below, then that [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] shall [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/].



Number of 
FTEs
 
[/*[CONFIDENTIAL
TREATMENT
REQUESTED]*/]
Rate
Per FTE
 
Estimated [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/]
Expenses per [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/]
per FTE
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
 
$[/*[CONFIDENTIAL TREATMENT REQUESTED]*/]



Payment to AMRI by SPRI shall not be later than [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] of an appropriately documented and undisputed invoice.  The above
FTE rate may be adjusted [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] by a
percentage that is [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] in the
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] for the [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] region from the prior year, as reported by the [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/].  Such [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]
adjustments shall not exceed [/*[CONFIDENTIAL TREATMENT REQUESTED]*/].
 
7

--------------------------------------------------------------------------------


 
 
b)
Reimbursed Expenses:  SPRI will reimburse AMRI for [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] reasonable and necessary expenses [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] while [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] pursuant to this
Agreement and which are in accordance with SPRI’s Reimbursement Policy, a copy
of which is attached hereto as Appendix 2.  AMRI shall submit signed requests
with each invoice for reimbursement on AMRI’s letterhead or other identifying
stationery (“Expense Reports”), accompanied by a reasonably detailed list of
expenses.  [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] reimbursable expenses shall
not [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] an aggregate total of
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] multiplied by the [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] working on SPRI projects without prior authorization
from SPRI, such authorization shall not be unreasonably delayed or
withheld.  Reasonable and necessary expenses shall include: [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] used directly in the Projects; [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/], etc.); [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] used
directly in the Projects; [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] used in the
Projects (upon authorization by SPRI to [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/]; and, [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] requested by
SPRI.  AMRI will not [/*[CONFIDENTIAL TREATMENT REQUESTED]*/], nor
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] in the normal course of performing
Services.



 
[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 03]



G.
Assignment:



 
Neither party shall have the right to assign this Agreement or any of the rights
or obligations hereunder without the prior written consent of the other party,
except that either party may assign this Agreement to an affiliate without such
prior consent.



H.
Entire Agreement:



 
1.
This Agreement represents the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior understandings and agreements
with respect thereto.



 
2.
No change or modification of the provisions of this Agreement shall be effective
unless it is in writing and signed by a duly authorized officer of AMRI and
SPRI.

 
8

--------------------------------------------------------------------------------


 
I.
Project Ownership and Retention of Records:

 
 
1.
Subject to SPRI satisfying its obligations under C.3. and F.2.,
all [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] of any kind and [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] supplied to AMRI from SPRI or [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] the Services performed hereunder shall be the sole and exclusive
property of SPRI.  Any [/*[CONFIDENTIAL TREATMENT REQUESTED]*/], whether
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] or not that may [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] above described or [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] shall be the sole and exclusive property of SPRI, and AMRI agrees
to assign or cause to be assigned all rights thereto to SPRI.  AMRI and its
employees agree to cooperate with SPRI in taking all steps which SPRI believes
reasonably necessary or desirable to secure its rights on this property at
SPRI’s cost.  In consideration of the foregoing, SPRI agrees to grant to AMRI
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] to practice any [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] solely generated by AMRI that are specifically directed
to AMRI’s [/*[CONFIDENTIAL TREATMENT REQUESTED]*/], to the extent such
technology has [/*[CONFIDENTIAL TREATMENT REQUESTED]*/]; provided, however, that
such use by AMRI under this [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] shall not
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] any program or product [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/].



 
[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 04]




 
2.
During the term of this Agreement, AMRI shall maintain all written materials and
all other data obtained or generated by AMRI in the course of providing the
Services performed under this Agreement in a secure area reasonably protected
from fire, theft and destruction.  At the expiration or termination of this
Agreement, all written materials and other data and information obtained or
generated by AMRI in the course of providing the Services will be retained by
AMRI in accordance with Section B.1.j or, at SPRI’s option, be (a) delivered to
SPRI or its designee in such form as is then currently in the possession of
AMRI, (b) retained by AMRI for SPRI for a period of time mutually agreed upon by
the parties, or (c) disposed of, at the direction and written request of SPRI,
unless such materials are otherwise required to be stored or maintained by AMRI
as a matter of law or regulation.



J.
Safety and Environmental:




 
In carrying out its responsibilities under this Agreement, AMRI agrees to assure
that the Services are conducted in compliance with any applicable SPRI protocols
and/or specifications of which AMRI is reasonably advised in a timely manner and
in compliance with all applicable laws, rules, and regulations, including, but
not limited to, the U.S. Food, Drug and Cosmetic Act and the regulations
promulgated pursuant thereto.  Also included is compliance with all relevant
environmental regulations in force at the U.S. Federal, State, and Local levels.

 
9

--------------------------------------------------------------------------------


 
K.
Miscellaneous:



 
1.
AMRI represents and warrants that it will render the Services hereunder in
accordance with prevailing high professional standards and will make all
reasonable efforts to produce consistently high levels of accuracy and expertise
and to meet timetables set forth under this Agreement for completion of
Services.  AMRI further represents and warrants that personnel assigned to
perform Services under this Agreement shall have the skills necessary to
efficiently perform such Services and shall produce chemicals, data, and/or
reports, as the case may be, in a form and of a quality suitable to SPRI and
that for each group of five (5) AMRI employees providing Services hereunder, at
least two (2) employees shall have a doctorate degree in the chemistry field.



 
2.
AMRI will endeavor with all reasonable effort to conform to its obligations
identified herein.  Although no delays or limits beyond AMRI’s reasonable
control in performing any Projects are expected, if such delays or limits are
encountered, AMRI will promptly notify SPRI accordingly and AMRI shall use all
reasonable efforts to eliminate or minimize such delays or limits.  SPRI agrees
to accommodate any reasonable change in timetables as a result of such delays
that AMRI cannot reasonably eliminate or minimize, provided the Projects have
been proceeding to SPRI’s satisfaction.



 
3.
AMRI will further permit SPRI to audit AMRI’s relevant, non-financial records
during and after the term of this Agreement, but not more than once per calendar
year, solely to permit SPRI to confirm that the Services are or have been
performed in compliance with applicable laws and regulations.



 
4.
AMRI is an independent company and nothing in this Agreement shall be construed
to create a partnership, joint venture, or employment relationship between the
parties.



 
5.
AMRI, on behalf of itself and its employees, agents, subcontractors, and
affiliates agrees not to use the name of SPRI or any of its employees, agents,
affiliates, or subsidiaries, or reference any of their products, in any
publicity, advertising, or other publication without SPRI’s prior written
approval.



 
6.
If any provision hereof shall be determined to be invalid or unenforceable, such
determination shall not affect the validity of the other provisions of this
Agreement.



 
7.
This Agreement shall be governed in accordance with the laws of the State of New
York.



 
8.
Waiver by either party or the failure by either party to claim a breach of any
provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach of any provision hereof.

 
10

--------------------------------------------------------------------------------


 
 
9.
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] agrees to assume the liability for
injury or damage caused by [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] provided by
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/], provided such [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] is not caused by [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/], intentional activity, or failure to meet required specifications
or breach of any applicable federal, state, or local law.  [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] to indemnify, defend, and hold harmless [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] from any and all liability arising out of such
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] assessed against it.  [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] agrees to assume the liability for [/*[CONFIDENTIAL
TREATMENT REQUESTED]*/] caused by its [/*[CONFIDENTIAL TREATMENT REQUESTED]*/],
provided such [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] is not caused by
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/], intentional activity, or failure to
meet required specifications or breach of any applicable federal, state, or
local law.  [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] agrees to indemnify, defend
and hold harmless [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] from any and all
liability arising out of said [/*[CONFIDENTIAL TREATMENT REQUESTED]*/],
including but not limited to [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] assessed
against it.



[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 05]


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


Albany Molecular Research, Inc.
 
SCHERING CORPORATION,
acting through its Schering-Plough
Research Institute division
         
By:
/s/ Eric W. Smart
 
By:
Cecil B. Pickett
                 
an authorized representative
       
of Schering-Plough Research Institute
         
Name:
Eric W. Smart
 
Name:
Cecil B. Pickett, Ph.D.
         
Title:
VP, Business Development
 
Title:
President, SPRI
         
Date:
January 10, 2006
 
Date:
January 13, 2006

 
11

--------------------------------------------------------------------------------


 
APPENDIX 1


FORM OF RESEARCH PROJECT APPENDIX


This Research Project Appendix is entered into by Schering Corporation, acting
through its Schering-Plough Research Institute division (“SPRI”) and Albany
Molecular Research, Inc. (“AMRI”) as of the Effective Date of the Agreement
(defined below).  This Research Project Appendix is entered into pursuant to and
is subject to the terms of  that certain Research/Manufacturing Agreement dated
January 13, 2006 (the “Agreement”) by and between SPRI and AMRI.

 
This Research Project Appendix sets forth the Services to be performed by AMRI
(including deliverables to be provided to SPRI in connection therewith), the
timing for the Project, the cost and payment schedule, and any individuals
designated to have management responsibility for the Project or otherwise
required to perform the Services.  NO TERM, CONDITION OR OTHER PROVISION OF THIS
RESEARCH PROJECT APPENDIX (INCLUDING ANY ATTACHMENTS) SHALL SUPERSEDE ANY TERM,
CONDITION OR OTHER PROVISION OF THE AGREEMENT, AND WITH RESPECT TO ANY
INCONSISTENCY, CONFLICT OR AMBIGUITY, THE AGREEMENT, INCLUDING APPENDIX 2, SHALL
CONTROL.  ANY PROVISION OF THIS RESEARCH PROJECT APPENDIX (INCLUDING ANY
ATTACHMENTS) WHICH CONFLICTS WITH ANY TERM OF THE AGREEMENT IS VOID AND OF NO
FORCE OR EFFECT WHATSOEVER, NOTWITHSTANDING THAT THIS RESEARCH PROJECT APPENDIX
MAY BE EXECUTED AND DELIVERED AFTER THE EXECUTION AND DELIVERY OF THE
AGREEMENT.  Subject to the foregoing, this Research Project Appendix is
incorporated into the Agreement and expressly made a part thereof.


All initially capitalized terms used in this Appendix but not defined in this
Appendix shall have the meanings given in the Agreement.


Purpose:
AMRI will provide up [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] Full-Time
Equivalent (“FTE”) scientists (to the extent requested by SPRI) for medicinal
chemistry services and synthesis services of compounds as described below or as
may be amended from time to time in subsequent writings signed by both
parties.  A detailed description of the Project and Services is set forth in
Attachment 1, which is incorporated herein by reference.



[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 06]


Term:
Appendix 1 is in effect beginning on the Effective Date of the Agreement and
continues in effect until December 31, 2006 or earlier terminated by either
party pursuant to Article E of the Agreement.



Additional FTE scientists or the use of other part-time support, such as
computational services or non-routine analytical services shall be subject to
separate written agreement.
 
12

--------------------------------------------------------------------------------


 
AMRI personnel resources:


AMRI shall make available FTE scientists as follows:


[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] FTEs [/*[CONFIDENTIAL TREATMENT
REQUESTED]*/] on the Effective Date of the Agreement.


[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] FTEs on or about February 1, 2006.


[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 07]
 
I.
AMRI FTE Assignments and Deliverables

 
 
A.
AMRI shall prepare compounds for biological screening and other compounds,
scaffolds, and reference compounds as SPRI directs AMRI during the term of this
Research Project Appendix.



 
B.
AMRI shall provide Certificates of Analysis for all compounds, including at
least one proton NMR, mass spectrum, and other characterization as may be
required and mutually agreed to by the parties. AMRI shall conduct analyses on
the compounds pursuant to A) above utilizing appropriate chromatographic and
spectroscopic techniques.



 
C.
AMRI shall prepare written reports on a periodic basis to SPRI detailing the
progress of the research hereunder.



II. 
SPRI Resources and Materials



SPRI shall provide to AMRI compound formulae, samples, synthetic methodology,
spectral data, and literature references as SPRI deems appropriate and if
available.  SPRI further reserves the right to supply AMRI with raw materials
and reagents.


III. 
Invoicing and Payment



AMRI shall invoice SPRI [/*[CONFIDENTIAL TREATMENT REQUESTED]*/] for
[/*[CONFIDENTIAL TREATMENT REQUESTED]*/] devoted to this Project at the rate
specified in Section F.2.a of the Agreement, and SPRI shall pay each invoice as
provided for pursuant to Section F.2 of the Agreement.  


[CONFIDENTIAL TREATMENT REQUESTED BY AMRI – 08]

 
13

--------------------------------------------------------------------------------


 
All terms and conditions of the Agreement shall remain in full force and
effect.  


NO WORK SHALL BE PERFORMED HEREUNDER UNTIL BOTH PARTIES HAVE EXECUTED THIS
RESEARCH PROJECT APPENDIX.  VERBAL AUTHORIZATION AND/OR INSTRUCTIONS TO COMMENCE
WORK (INCLUDING ANY SERVICES) SHALL BE OF NO EFFECT, AND ANY WORK OR SERVICES
PERFORMED BY AMRI PRIOR TO EXECUTION OF THIS RESEARCH PROJECT APPENDIX BY BOTH
PARTIES SHALL BE AT AMRI’S SOLE RISK AND EXPENSE.
 
14

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties have duly executed and delivered to each other
this Appendix 1.


Albany Molecular Research, Inc.
 
SCHERING CORPORATION,
     
acting through its Schering-Plough
     
Research Institute division
         
By:
/s/ Eric W. Smart
 
By:
/s/ Cecil B. Pickett
                 
an authorized representative of
       
Schering-Plough Research Institute
         
Name:
Eric W. Smart
 
Name:
Cecil B. Pickett, Ph.D.
         
Title:
VP Business Development
 
Title:
President, SPRI
         
Date:
January 10, 2006
 
Date:
January 13, 2006

 
15

--------------------------------------------------------------------------------


 
APPENDIX 2


REIMBURSEMENT POLICY


In accordance with SPRI’s standard policies and procedures, the following are
types of expenses for which SPRI will not reimburse, unless expressly agreed to
in a prior writing by the parties:


-
Commuting expenses to and/or from your place of business or residence (excluding
transportation costs to and/or from the airport for SPRI-requested business)



-
Add-on costs with respect to outside services, including but not limited to
mark-up for the work product of outside professionals, including but not limited
to freelancers



-
Meals (except during travel periods in connection with the services rendered to
SPRI).  For this exception, reasonableness shall be measured at US rates of $50
for dinner and $25 each for breakfast and lunch, tax and tip included in all
cases



-
Administrative and/or overhead percentages

 
-
Agency presentations for new business

 
-
Business-class air travel.  Business-class air travel is only reimbursable if
approved in writing in advance by the area Vice President



The following types of expenses are not reimbursable:
    
-
First-class air travel

 
-
Mark-up on any out-of-pocket expenses

 
-
Travel time


-
Gifts to SPRI’s employees

   
-
Entertainment of SPRI’s employees

 
This list sets forth the major items for which SPRI will not reimburse you and
is meant to be merely illustrative and not exhaustive. All your expenses shall
be reviewed with respect to the reasonableness of such expenses.
 
16

--------------------------------------------------------------------------------


 